    Case: 3:20-cv-00043-RAM-RM Document #: 130 Filed: 09/21/21 Page 1 of 1




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

TJ SUTTON ENTERPRISES, LLC and                  )
SMART FREIGHT FUNDING, LLC,                     )
                                                )
                      Plaintiffs,               )
                                                )      Case Nos. 3:20-cv-0043
                      v.                        )
                                                )
TRAVELERS CASUALTY AND SURETY                   )
COMPANY OF AMERICA,                             )
                                                )
                      Defendant.                )
                                                )

                                           ORDER
       BEFORE THE COURT are the parties’ notices stating their respective positions as to
whether this matter should be stayed pending disposition of Citadel Recovery Services, LLC v.
T.J. Sutton Enterprises, LLC, Case No. 2:19-cv-12271 in the Eastern District of Louisiana (“the
Louisiana case”). After careful consideration and review and the Court being fully advised in
the premises herein, it is hereby
       ORDERED that this matter shall be STAYED pending disposition of Citadel Recovery
Services, LLC v. T.J. Sutton Enterprises, LLC, Case No. 2:19-cv-12271 in the Eastern District of
Louisiana; it is further
       ORDERED that Plaintiff TJ Sutton shall file a Notice with the Court commencing on
October 15, 2021, and every 30 days thereafter, informing the Court of the status of the
litigation in the Louisiana case.




Dated: September 21, 2021                           /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    Chief Judge
